El Juez Asociado Señor "Wolf,
emitió la opinión del tribunal.
Esta apelación por El Pueblo de Puerto Rico envuelve la-jurisdicción de las cortes municipales para conocer de un de-lito bajo la “Ley de Prohibición Nacional”. La Corte de Distrito de Humacao fué de opinión que basta el 2 de marzo-de 1929, la venta de licores por la cual fué perseguido el acu-sado podía ser juzgada en una corte municipal, pero que la ley del Congreso de esa fecha convirtió en delitos graves-{felonies) el delito imputado y otros similares. Esa fué tam-bién la opinión de'la Corte de Distrito de San Juan en otro-caso. La Corte de Distrito de Arecibo adoptó un criterio-distinto en otro caso más.
En realidad, la sentencia apelada podría confirmarse siguiendo el caso de El Pueblo v. Zayas, opinión deeste tribunal de diciembre 19, 1930, con su reconsideración de-*892enero 30, 1931, resolviendo qne, bajo la Ley de Prohibición Nacional, no era El Pueblo de Puerto Rico el que debía per-seguir los delitos sino los Estados Unidos. Como la senten-cia en aquel caso fué dictada por una corte dividida, y toda vez que un criterio distinto había sido adoptado por la mayo-ría del tribunal en un caso anterior (El Pueblo v. Rodrígues, 33 D.P.R. 393), y debido a la urgente solicitud del Procurador General, hemos decidido considerar primeramente el caso más o menos desde el punto de vista que la Corte de Distrito de Humacao tuvo al fallarlo.
Esa corte emitió una opinión. El juez aceptó el hecho de que la Ley del Congreso de septiembre 21, 1922 era una pieza de legislación local, en el sentido definido por el caso de (El Pueblo v. Rodríguez, supra. La corte resolvió, según hemos indicado, que hasta el 2 de marzo de 1929 la infracción de ley imputada al acusado podía haber sido juzgada en una corte municipal. La corte indicó que la Ley del Congreso de marzo 4, 1909, 35 Statutes-at-large 1152, Barnes ’ Federal Code 2401, edición de 1919, leía como sigue:
“Delitos graves y menos graves. — Todos aquellos delitos que pue-dan ser castigados con pena de muerte, o con prisión por un término mayor de un año, serán considerados graves (felonies). Todos los demás delitos serán considerados menos graves (misdemeanors).”
Para lo futuro, la cuestión se rige por la siguiente Ley del Congreso:
“Ley para enmendar el artículo 335 del Código Penal. — Decré-tase por el Senado y la Cámara de Representantes de los Estados Unidos, reunidos en Congreso: Que el artículo 335 del Código Penal, Cap. 321, pár. 335, 35 Estatutos, pág. 1152, (see. 541, tít. 18, U.S.C.) sea enmendado de manera que lea como sigue:
“Todos aquellos delitos que puedan ser castigados con pena de muerte, o con prisión por un término mayor de un año, serán con-siderados graves (felonies). Todos los demás'delitos se considerarán menos graves (misdemeanors) : Disponiéndose, que todos aquellos de-litos cuya pena no exceda de reclusión en una cárcel común, sin tra-bajos forzados, por un período de seis meses, o una multa no exce-dente de quinientos dólares, o ambas penas, serán considerados como *893menos graves; y tales delitos menos graves podrán perseguirse me-diante acusación o denuncia.” Aprobada, diciembre 16, 1930.
Bajo el Código de Puerto Bico, sección 1173 de los Esta-tutos Revisados, las cortes municipales de Puerto Bico, a virtud de una ley de la legislatura local, “tendrán jurisdic-ción para conocer de todas las causas criminales excepto las denominadas felony. . La Ley de septiembre 21, 1922, que confirió jurisdicción concurrente a las cortes locales, lee como sigue:
“Ley confiriendo a las cortes territoriales de Puerto Rico juris-dicción concurrente con las cortes de los Estados Unidos en aquel distrito en los casos de infracción de la Ley de Prohibición Nacional y de cualquier ley enmendatoria o supletoria de la misma.
“Decrétase por el Senado y la Cámara de Representantes de los Estados TJnidos de América, en Congreso reunidos: Que se confiera como por la presente se confiere, a los jueces y cortes territoriales de Puerto Rico, jurisdicción concurrente con los comisionados y cortes de los Estados Unidos en aquel territorio, sobre toda infracción de la Ley de octubre 28 de 1919, conocida con el nombre de Ley de Pro-hibición Nacional, y de cualquier ley enmendatoria y supletoria de la misma, siendo la jurisdicción de los referidos jueces y cortes te-rritoriales en los casos de dichas infracciones la misma que en la ac-tualidad tienen sobre otros delitos de su jurisdicción.”
Debe notarse que dicha ley disponía que cualquier ley en-mendatoria o supletoria de la Ley de Prohibición Nacional, sería aplicable. Entonces la corte citó la Ley de 1929, así:
“Siempre que se haya prescrito en la Ley de Prohibición Nacio-nal, según fué enmendada y suplementada por este título, una o más penas en una persecución criminal por la fabricación, venta, trans-portación, importación o exportación ilegales de bebidas embriagan-tes, según se han definido por la sección Ia. del título II de la Ley de Prohibición Nacional, la pena a imponerse para cada una de dichas infracciones será: Multa no mayor de $10,000, o prisión que no exceda de cinco años, o ambas penas. . .” 45 Statutes-at-large, Ia. parte, cap. 473, pág. 1446.
La corte entonces resolvió, con esta clasificación, que el delito era felony, que las cortes municipales no podían cono-*894cer de él, y que la definición de un felony dada por el Con-greso de los Estados Unidos privó de jurisdicción a las cor-tes municipales.
No es posible otra conclusión. El Congreso, mediante le-gislación directa, fia dicho que ciertos delitos bajo la Ley de Prohibición serán felonies, y cualquier definición local de un felony en sentido contrario por la Legislatura de Puerto Rico no puede variar el resultado. In praesentia majoris cessal potentia minoris.
La Corte de Distrito de San Juan consideró, y estamos conformes, que el Congreso no pudo tener la intención de que el mismo delito fuera castigado como un felony en la Corte ■de Distrito de los Estados Unidos para Puerto Rico, y como un misdemeanor en las demás cortes territoriales.
El G-obierno arguye, sin embargo, que hay una ley local ■que define los felonies con arreglo al sitio a que ha de ser en-viado un reo para ponérsele preso; en otras palabras, que la prisión en una cárcel es un misdemeanor y la prisión en la penitenciaría es un felony. El argumento principal es, se-gún entendemos, que las leyes locales de Puerto Rico tienen danto efecto como una Ley del Congreso hasta tanto sean de-rogadas o declaradas nulas por el Congreso de los Estados Unidos; en otras palabras, que una ley local es equivalente a una Ley del Congreso hasta que sea así anulada o derogada. La contestación a esa clase de razonamiento es que la ley local ha sido desestimada o derogada por la Ley del Congreso. Al administrar la Ley de Prohibición Nacional, el Congreso ha demostrado que la venta de licores como en el presente caso es un felony. El propósito del Congreso fué hacerla así, y no descubrimos propósito alguno de conferir jurisdic-ción para conocer de delitos graves a las cortes municipales de Puerto Rico. La idea de la Legislatura nacional fué ha-cer el cumplimiento de la ley más riguroso, y'castigar más severamente a los infractores, dejando, sin embargo, una am-plia discreción en el juez sentenciador respecto a la pena que *895impondría. Creemos que estas consideraciones, y tal vez otras qne pneden hallarse en la opinión de la corte inferior y en la de la Corte de Distrito de San Jnan, copiadas en el alegato del apelante en el No. 4252, resuelto en el día de hoy, disponen del caso.
El fiscal de distrito señala un gran número de inconve-nientes que resultarían de semejante interpretación: La si-tuación de las cortes de distrito sobrecargadas de trabajo, la dificultad de obtener jurados, y otras consideraciones. El sostiene que esta interpretación de la ley conduciría a mu-chos absurdos. Cuando la intención de la ley es clara, estos posibles absurdos tendrían que ceder ante la voluntad del Congreso, y la situación local no podría retrotraerse para afectar la supuesta intención del Congreso. Es claro que la intención del Congreso fué que este delito en particular fuera un felony en todo el dominio a que se extendió la Ley de Pro-hibición Nacional.
Hasta aquí, ésta es la opinión de la mayoría del tribunal, pero el Juez Asociado Sr. Texidor y el que suscribe desean someter las siguientes consideraciones ulteriores: .
El fiscal de distrito, para sostener la contención de que la legislación local debía prevalecer, citó los casos de Hawaii v. Mankichi, 47 Law. ed. 1023, 190 U. S. 197; Clinton v. Englebrecht, 13 Wall. 434; Summers v. United States, 231 U. S. 92; Reynolds v. United States, 98 U. S. 145; Chicago & N. W. R. Co., v. Lindell, 281 U. S. 14. La cuestión de la cons-titución de un gran jurado, o de insacular un pequeño jurado, y la forma de las alegaciones, son todas disposiciones adjeti-vas, y podría ser que la clase de jurado o de procedimiento a seguir en la corte de distrito deba regirse enteramente por los códigos de Puerto Pico.
En el caso de Summers v. United States, supra, la Corte Suprema de los Estados Unidos dijo: “El resultado de la conclusión (en aquel caso) será la existencia de un procedi-miento dual en la persecución de distintos delitos cometidos *896dentro de la misma jurisdicción territorial. El resultado po-dría tener ejemplos, pero ciertamente es indeseable, y la na-turaleza sistemática del código de Alaska indica una intención, contraria.” Sin embargo, en Puerto Rico tendríamos nece-sariamente un sistema dual de cortes. La Corte de Distrito de los Estados Unidos para Puerto Rico es una que tiene cierto procedimiento definido, y las cortes de distrito locales de Puerto Rico tienen un procedimiento distinto, cada cual conociendo de diferentes delitos. Si bien en Alaska bay un código local, no obstante, fué aprobado directamente para el territorio por el Congreso de los Estados Unidos. A menos que estemos grandemente equivocados, sólo hay una corte de distrito que aplica tanto las leyes locales como las territoria-les aprobadas por el Congreso y las leyes de los Estados Unidos. El distrito de Columbia y la provincia de Alaska son territorios incorporados, mas no organizados. Si nuestros in-formes son correctos, en la Zona del Canal de Panamá pre-valece una situación similar a la de Alaska. Por tanto, debe tenerse gran cautela al tratar de aplicar las decisiones de la Corte Suprema de los Estados Unidos sin investigar las con-diciones de cada territorio separadamente. Hemos exami-nado suficientemente la decisión de la Corte de Distrito de la Zona del Canal de Panamá, citada por el fiscal de distrito, y estamos muy convencidos de que las condiciones allí reinan-tes son distintas y que, aun si no lo fueran, este delito en particular no podría ser considerado como un misdemeanor. El caso de Puerto Rico es, en muchos respectos, único.
Dijimos al comenzar que este caso podría regirse por el de El Pueblo v. Zayas, supra. El estudio que hemos hecho del presente caso ha traído a la luz algunas cosas, lo que ha inducido al que suscribe a entrar en algunas consideraciones adicionales, con las que está conforme el Juez Asociado Sr. Texidor.
Tenemos la idea de que cuando el Congreso, en la Ley de septiembre de 1922, habló de las cortes de Puerto Rico, tuvo *897en mente cortes de récord. Por ejemplo, ni en la Ley Fora-ker, ni en la Ley Jones, se define la jurisdicción de la Corte Suprema de Puerto Rico. El artículo 40 de nuestra Carta Orgánica reza así: ¡
“El poder judicial residirá en las Cortes y Tribunales de Puerto Rico ya establecidos y en ejercicio de acuerdo y por -virtud de las le-yes vigentes. La jurisdicción de dichos Tribunales y los trámites se-guidos en ellos, así como los distintos funcionarios y empleados de los mismos, continuarán como al presente basta que otra cosa se disponga por ley; Disponiéndose, sin embargo, que el Presidente y los Jueces asociados del Tribunal Supremo serán nombrados por el Presidente, con el concurso y consentimiento del Senado de los Estados Unidos, y la Asamblea Legislativa de Puerto Rico tendrá autoridad, que no esté en contradicción con esta Ley, para, de tiempo en tiempo según lo crea conveniente, organizar, modificar o hacer un nuevo arreglo de los Tribunales y su jurisdicción y procedimientos, con excepción de la Corte de Distrito de los Estados Unidos para Puerto Rico. ’ ’
Creemos que es altamente probable, si no seguro, que en septiembre de 1922 el Congreso sólo tuvo en mente cortes de récord en las cortes territoriales según habían sido previa-mente reconocidas por él. El Congreso pudo haber tenido en mente la jurisdicción de las cortes locales, bien original o de apelación, tal cual estaba definida por la Legislatura.
La Ley de Prohibición Nacional fué la continuación de una medida prohibicionista de guerra puesta en vigor por los funcionarios de los Estados Unidos. Conforme dijimos en el caso de Zayas, hasta el 1922 la Corte de Distrito de los Estados Unidos era la única que podía conocer de los delitos cometidos bajo la Ley Nacional de Prohibición. La Ley de 1929, supra, que convierte en felonies delitos que hasta en-tonces eran misdemeanors, siendo enteramente nacional, tiende nuevamente a demostrar que nunca fué la intención del Congreso que ninguna corte que no fuera de récord en la Isla tuviera jurisdicción de los delitos cometidos contra la Ley Nacional de Prohibición; que sólo cortes con jurisdic-*898ción similar a la de Distrito de los Estados Unidos pudieran conocer de las infracciones cometidas bajo dicha ley.

Debe confirmarse la sentencia apelada.